 

Case 4:21-mj-00240-BJ Document 4 Filed 04/09/21 Pagelofi1 PagelID9

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

FORT WORTH DIVISION
: 75 DISTRICT COURT
NO! THER DISTRICT OF TEXAS
| FF TED
UNITED STATES OF AMERICA §
§ | APR - 9 2024
V. § NO. 4:21-MJ-24d
§ 1 CLERKS US, DISTRICT COURT
SETH AARON PENDLEY § | By

Deputs

 

 

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The above-named defendant has testified under oath, or has otherwise satisfied this court that such defendant
(1) is financially unable to employ counsel, (2) wants to be represented by counsel, and (3) has not waived
representation by counsel; accordingly,

It is ordered that the Federal Public Defender’s Office for this District be and hereby is appointed pursuant
to Section 3006A of Title 18, United States Code to represent the defendant named above.

It is further ordered that the Federal Public Defender’s Office be given immediate access to the above-named
Defendant.

Signed: April 9, 2021

 

 

 

 
